DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 is indefinite because it recites, in the first line, “wherein a surface of the” (___) “is substantially parallel”.  A word is missing in the claim (noted as (___)), which makes the claim indefinite.  For the purposes of examination, the claim is being interpreted as if it recited  “substrate” in the blank.  
Claim 11 is indefinite because it recites “wherein the cells…” and then provides a series of cryopreservation viability characteristics the cells can exhibit.  This claim is indefinite because it is unclear what “stage” in the method of cryopreserving the cells are at – the provided cells, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu et al. (U.S. Patent No. 10,470,457 is used for citation, but its published application US2017/016221 A1, provides the prior art date ) and Foltz & Clegg (J Vis Exp., 2017).
The claims are directed to a method of cryopreserving cells on a substrate that includes providing a biocompatible polymer substrate seeded with a monolayer of immature retinal pigment epithelium (RPE) cells and exposing the substrate seeded cells to a controlled temperature reduction rate of 1 - 30 °C/minutes until they reach -20 °C when the monolayer of RPE cells reaches 90 – 99% confluence and most of the cells are not fully pigmented.  
Claim 1 recites that “most” of the immature RPE cells are not fully pigmented. This is considered a definite term, as most having not been defined by applicants or in the art, is given its generally accepted meaning of “more than are not,” e.g. anything over 50% will meet this limitation.   
	Zhu et al. teach methods for ramp-down phase cryopreservation of stem-cell derived RPE cells that have been seeded onto and cultured on a polymeric substrate.  (Abstract; col. 4, ll. 12-31).  More specifically, Zhu et al. teach human embryonic stem cells (hESCs) are seeded, cultured and cryopreserved on polymeric, implantable substrates, such as parylene. (col. 3, ll. 22-39), which would inherently result in a timepoint when a substrate is provided having a monolayer of immature RPE cells, as Zhu et al. teach the hESCs are cultured to fully 
	Zhu et al. teach that a wide variety of cell types can be seeded onto the substrates, including stem cells and/or their partially or fully differentiated cellular derivatives, as is most suited to the application for which the substrate is being used.  (col. 8, l. 41 – col. 9, l. 10).  Zhu et al. exemplifies using differentiated H9-RPE cells that are prepared, then seeded on coated parylene membranes, first in medium with FGF (one week), then in medium without FGF (three weeks).  The cells grow to confluence in one week, and after two weeks begin to acquire pigmentation.  (Example 1, cols. 12 – 13).
	Zhu et al. does not teach starting the ramp-down cryopreservation at a time when most immature RPE cells are not fully pigmented.  
	Foltz and Clegg teach methods of directing differentiation of pluripotent stem cells into RPEs which can be cryopreserved; Foltz and Clegg further teach cryopreservation of intermediate cell banks, including immature RPEs that have not gained pigment.  (Abstract, Protocol: “6. Creating an Intermediate Cell Bank: Cryopreservation of Passage 2 day 3-5RPE”; Discussion).  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have tried making cryopreserved a monolayer of immature RPE cells that are not fully pigmented on a biocompatible substrate because it would have been obvious to combine 
	With respect to claims 2 and 3, Zhu et al. teaches the limitations.  (col. 13, ll. 13-16).
	With respect to claims 4-7, Zhu et al. teach the claimed limitations.  (col. 2, l. 37- col. 3, l. 21).
	With respect to claim 8, Zhu et al. teach cells are seeded at the claimed density.  (col. 13, 3-9).  
	With respect to claims 9 and 10, Zhu et al. teach that cells are cultured and form typical RPE morphology, including a cobblestone shape (col. 13, 13-15); it would have been obvious to have selected a timepoint where over 50% of the cells have cobblestone morphology and have no or only partial pigmentation.  
	With respect to claims 12, 13 and 19, Zhu et al. teach the substrate has these characteristics and is parylene.  (col. 3, ll. 40-53). 

	With respect to claim 20, Zhu et al. teach thawing the cryopreserved cells using a temperature ramp-up heating rate such that cell retain viability and functionality.  (col. 3, l. 63 – col. 4, l. 3) and Foltz and Clegg teach culturing thawed cells to a mature state prior to implantation.  (Protocol: “6. Creating an Intermediate Cell Bank: Cryopreservation of Passage 2 day 3-5RPE”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 10,470,457 (the reference patent) in view of Foltz & Clegg (J Vis Exp., 2017). The reference patent  claims teach cryopreserving a .
The reference patent claims do not teach does not teach starting the ramp-down cryopreservation at a time when most immature RPE cells are not fully pigmented.  
	Foltz and Clegg teach methods of directing differentiation of pluripotent stem cells into RPEs which can be cryopreserved; Foltz and Clegg further teach cryopreservation of intermediate cell banks, including immature RPEs that have not gained pigment.  (Abstract, Protocol: “6. Creating an Intermediate Cell Bank: Cryopreservation of Passage 2 day 3-5RPE”; Discussion).  
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have tried making cryopreserved a monolayer of immature RPE cells that are not fully pigmented on a biocompatible substrate because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Cryopreserving the immature RPEs monolayer when they are 90-99% confluent and most are not fully pigmented would have led to predictable results with a reasonable expectation of success because Zhu et al. teach the method for pigmented RPEs and indicate that other cell types and partially or fully differentiated cell can be used in the method; as Foltz and Clegg explicitly teach that having a cell bank of intermediate, unpigmented RPEs, is also useful for clinical or modeling applications, as the cells can be further differentiated when thawed (Abstract, Discussion, para. 5).  As such, the teachings of Foltz and Clegg would lead a person of ordinary skill to try the method taught by Zhu et al. substituting RPE cells that are not yet pigmented in place of pigmented cells and to have a reasonable expectation of success in doing so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632